—In a proceeding to dissolve a corporation under Business Corporation Law § 1104-a, the petitioner appeals from an order of the Supreme Court, Queens County (Rutledge, J.), entered April 2, 1992, which dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The petitioner is not a "holder” of 20% or more of all outstanding shares of the corporation in question and, therefore, has no standing to seek dissolution pursuant to Business Corporation Law § 1104-a (cf., Matter of Gunzberg v Art-Lloyd *367Metal Prods. Corp., 112 AD2d 423; Business Corporation Law §626 [a]). Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.